Exhibit 10.1

VECTREN CORPORATION

(an Indiana corporation)

Common Stock

(No Par Value Per Share)

PURCHASE AGREEMENT

Dated: February 22, 2007



--------------------------------------------------------------------------------

Table of Contents

 

     Page SECTION 1.   REPRESENTATIONS AND WARRANTIES.    3             (a)  
Representations and Warranties by the Company    3   (i)    Registration
Statement, Disclosure Package and Prospectus    3   (ii)    Status as a
Well-Known Seasoned Issuer; Ineligible Issuer    4   (iii)    Issuer Free
Writing Prospectus    5   (iv)    Use of Written Communications by the Company
   5   (v)    Incorporated Documents    5   (vi)    Independent Accountants    6
  (vii)    Financial Statements    6   (viii)    Capitalization    6   (ix)   
No Material Adverse Changes    7   (x)    Good Standing of the Company    7  
(xi)    Good Standing of Subsidiaries    7   (xii)    Authorization of Agreement
   8   (xiii)    Authorization of Forward Agreement    8   (xiv)   
Authorization of Securities and Settlement Shares    8   (xv)    Description of
Securities and Settlement Shares    9   (xvi)    The Shareholders Rights Plan   
9   (xvii)    Absence of Defaults and Conflicts    9   (xviii)    Absence of
Labor Dispute    10   (xix)    Absence of Proceedings    10   (xx)    Accuracy
of Exhibits    10   (xxi)    Absence of Further Requirements    10   (xxii)   
Possession of Intellectual Property    10   (xxiii)    Possession of Licenses
and Permits    11   (xxiv)    Title to Property    11   (xxv)    Environmental
Laws    12   (xxvi)    Insurance    12   (xxvii)    No Restrictions on
Subsidiaries    12   (xxviii)    No Stabilization    13   (xxix)    Registration
Rights    13   (xxx)    Investment Company Act    13   (xxxi)    Public Utility
Holding Company Act of 2005    13   (xxxii)    Maintenance of Controls and
Procedures    13   (xxxiii)    Other Controls    14   (xxxiv)    Pending
Proceedings and Examinations    14   (xxxv)    Forward-Looking Statements    14
  (xxxvi)    Statistical and Market Data    14             (b)   Representations
and Warranties by the Forward Seller    14   (i)    Authorization of this
Agreement    14   (ii)    Authorization of the Forward Agreement    14

 

i



--------------------------------------------------------------------------------

  (iii)    Right to Transfer    15             (c)   Officer’s Certificates   
15 SECTION 2.   SALE AND DELIVERY TO UNDERWRITERS; CLOSING.    15
            (a)   Initial Securities    15             (b)   Option Securities
   16             (c)   Payment    17             (d)   Denominations;
Registration    17 SECTION 3.   Covenants of the Company    17             (a)  
Compliance with Securities Regulations and Commission Requests    17
            (b)   Filing of Amendments    18             (c)   Delivery of
Registration Statements    18             (d)   Delivery of Prospectuses    19
            (e)   Continued Compliance with Securities Laws    19
            (f)   Permitted Free Writing Prospectuses    20             (g)  
Registration Statement Renewal Deadline    20             (h)   Blue Sky
Qualifications    20             (i)   Rule 158    21             (j)   Use of
Proceeds    21             (k)   Listing    21             (l)   Restriction on
Sale of Securities    21             (m)   Reporting Requirements    21 SECTION
4.   Payment of Expenses.    22             (a)   Expenses    22             (b)
  Termination of Agreement    22 SECTION 5.   Conditions of Underwriters’
Obligations    23             (a)   Effectiveness of Registration Statement;
Filing of Prospectus; Payment; Filing Fee    23             (b)   Opinions of
Counsel for Company    23             (c)   Opinion of Counsel for Underwriters
   23             (d)   Officers’ Certificate    24             (e)  
Accountant’s Comfort Letter    24             (f)   Bring-down Comfort Letter   
24             (g)   Approval of Listing    24             (h)   Lock-up
Agreements    24             (i)   Conditions to Purchase of Option Securities
   24   (i)    Officers’ Certificate    25   (ii)    Opinion of Counsel for
Company    25   (iii)    Opinions of Counsel for Underwriters    25   (iv)   
Bring-down Comfort Letter    25             (j)   Additional Documents    25
            (k)   Termination of Agreement    25

 

ii



--------------------------------------------------------------------------------

SECTION 6.    Indemnification.    26             (a)    Indemnification of the
Underwriters, the Forward Seller and the Forward Purchaser    26             (b)
   Indemnification of Company, Directors and Officers    27             (c)   
Actions against Parties; Notification    27             (d)    Settlement
without Consent if Failure to Reimburse    27 SECTION 7.    Contribution    28
SECTION 8.    Representations, Warranties and Agreements to Survive Delivery   
29 SECTION 9.    Termination of Agreement.    29             (a)    Termination;
General    29             (b)    Liabilities    30 SECTION 10.    Default by One
or More of the Underwriters    30 SECTION 11.    Notices    31 SECTION 12.   
Parties    31 SECTION 13.    GOVERNING LAW    31 SECTION 14.    TIME    31
SECTION 15.    Counterparts    31 SECTION 16.    Integration    31 SECTION 17.
   No Advisory or Fiduciary Relationship    31 SECTION 18.    Effect of Headings
   32 SCHEDULES   

Schedule A – List of Underwriters

   Sch A-1

Schedule B – Pricing Script

   Sch B-1

Schedule C – List of Issuer Free Writing Prospectuses

   Sch C-1

Schedule D – List of Subsidiaries

   Sch D-1

Schedule E – List of Persons subject to Lock-up

   Sch E-1 EXHIBITS      

Exhibit A – Forward Agreement

   A-1

Exhibit B-1 – Form of Opinion of Company’s Counsel

   B-1

Exhibit B-2 – Form of Opinion of Company’s General Counsel

   B-2

Exhibit C – Form of Lock-up Letter

   C-1

 

iii



--------------------------------------------------------------------------------

VECTREN CORPORATION

(an Indiana corporation)

Common Stock

(No Par Value Per Share)

PURCHASE AGREEMENT

February 22, 2007

J.P. Morgan Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith

                       Incorporated

as Representatives of the several Underwriters

c/o Merrill Lynch, Pierce, Fenner & Smith

                             Incorporated

4 World Financial Center

New York, New York 10080

Ladies and Gentlemen:

Vectren Corporation, an Indiana corporation (the “Company”) and J.P. Morgan
Securities Inc. acting as agent for one of its affiliates (the “Forward Seller”)
at the Company’s request in connection with the letter agreement, dated the date
hereof (the “Forward Agreement”) between the Company and J.P. Morgan Chase Bank,
N.A. (the “Forward Purchaser”), attached hereto as Exhibit A, confirm their
respective agreements with J.P. Morgan Securities Inc. (“J.P. Morgan”), Merrill
Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) and each of the
other Underwriters named in Schedule A hereto (collectively, the “Underwriters”,
which term shall also include any underwriter substituted as hereinafter
provided in Section 10 hereof), for whom J.P. Morgan and Merrill Lynch are
acting as Representatives (in such capacity, collectively, the
“Representative”), with respect to the sale by the Forward Seller (or, as
contemplated by Section 2(a) hereof, the Company) and the purchase by the
Underwriters, acting severally and not jointly, of the respective numbers of
shares of Common Stock, no par value per share, of the Company (“Common Stock”)
set forth in said Schedule A attached hereto, and with respect to the grant by
the Forward Seller (or, as contemplated by Section 2(a) hereof, the Company) to
the Underwriters, acting severally and not jointly, of the option described in
Section 2(b) hereof to purchase all or any part of up to 690,000 additional
shares of Common Stock to cover over allotments, if any. The aggregate 4,600,000
shares of Common Stock (the “Initial Securities”) to be purchased by the
Underwriters and all or any part of the 690,000 shares of Common Stock subject
to the option described in Section 2(b) hereof (the “Option Securities”) are
collectively referred to herein as the “Securities”.

The Company and the Forward Seller understand that the Underwriters propose to
make a public offering of the Securities as soon as the Representative deems
advisable after this Agreement has been executed and delivered.



--------------------------------------------------------------------------------

The Company has filed with the Securities and Exchange Commission (the
“Commission”) an automatic shelf registration statement on Form S-3 (No.
333-140777) covering the registration of certain securities, including the
Securities, under the Securities Act of 1933, as amended (the “1933 Act”),
including the related preliminary prospectus, which registration statement
became effective upon filing under Rule 462(e) (“Rule 462(e)”) of the rules and
regulations of the Commission under the 1933 Act (the “1933 Act Regulations”).
Such registration statement, at each time of effectiveness under the 1933 Act
and the 1933 Act Regulations, including post-effective amendments thereto to
such time, the exhibits and any schedules thereto at such time, the documents
incorporated or deemed to be incorporated by reference therein pursuant to
Item 12 of Form S-3 under the 1933 Act at such time and the documents otherwise
deemed to be a part thereof pursuant to Rule 430B of the 1933 Act Regulations
(“Rule 430B”), excepting therefrom, for purposes of clarity, any free writing
prospectus (as defined in Rule 405 of the 1933 Act Regulations (“Rule 405”), a
“free writing prospectus”), is referred to herein as the “Registration
Statement”; provided, however, that all references to the “Registration
Statement” shall be deemed to include information contained in a prospectus
supplement (whether in preliminary or final form) relating to the Securities
that is deemed to be a part of such registration statement as of the time
specified in Rule 430B, excepting therefrom, for purposes of clarity, any free
writing prospectus. Any information relating to the offering of the Securities
that was omitted from such registration statement at the time it originally
became effective but that is deemed to be a part of and included in such
registration statement pursuant to Rule 430B is referred to herein as the “Rule
430B Information.” Each prospectus and prospectus supplement used in connection
with the offering of the Securities that omitted Rule 430B Information,
including the documents incorporated or deemed to be incorporated by reference
therein pursuant to Item 12 of Form S-3 under the 1933 Act, excepting therefrom,
for purposes of clarity, any free writing prospectus, are collectively referred
to herein as the “preliminary prospectus.” Promptly after execution and delivery
of this Agreement, the Company will prepare and file a prospectus supplement
relating to the Securities in accordance with the provisions of Rule 430B and
Rule 424(b) of the 1933 Act Regulations (“Rule 424(b)”). The final prospectus
and the final prospectus supplement, in the form first furnished or made
available to the Underwriters for use in connection with the offering of the
Securities, including the documents incorporated or deemed to be incorporated by
reference therein pursuant to Item 12 of Form S-3 under the 1933 Act at the time
of the execution of this Agreement, excepting therefrom, for purposes of
clarity, any free writing prospectus, are collectively referred to herein as the
“Prospectus.” For purposes of this Agreement, all references to the Registration
Statement, any preliminary prospectus or the Prospectus or any amendment or
supplement to any of the foregoing shall be deemed to include the copy filed
with the Commission pursuant to its Electronic Data Gathering, Analysis and
Retrieval system (“EDGAR”).

All references in this Agreement to financial statements (including notes) and
schedules and other information which is “contained,” “included,” “disclosed” or
“stated” (or other references of like import) in the Registration Statement, any
preliminary prospectus or the Prospectus shall be deemed to include all such
financial statements (including notes) and schedules and other information which
is incorporated by reference in the Registration Statement, any preliminary
prospectus or the Prospectus at the relevant time of effectiveness, issuance or
execution of this Agreement, as the case may be, pursuant to the Securities
Exchange Act of 1934, as amended (the “1934 Act”), and all references in this
Agreement to amendments

 

2



--------------------------------------------------------------------------------

or supplements to the Registration Statement, any preliminary prospectus or the
Prospectus shall be deemed to include the information which is incorporated by
reference in the Registration Statement, such preliminary prospectus or the
Prospectus, as the case may be, after such time pursuant to the 1934 Act.

SECTION 1. REPRESENTATIONS AND WARRANTIES.

(a) Representations and Warranties by the Company. The Company represents and
warrants to each Underwriter, the Forward Seller and the Forward Purchaser as of
the date of this Agreement, as of the Applicable Time referred to in
Section 1(a)(ii) hereof, as of the Closing Time referred to in Section 2(c)
hereof, and as of each Date of Delivery (if any) referred to in Section 2(b)
hereof, and agrees with each Underwriter, the Forward Seller and the Forward
Purchaser, as follows:

(i) Registration Statement, Disclosure Package and Prospectus. The Registration
Statement became effective upon filing under Rule 462(e) on February 20, 2007.
No stop order suspending the effectiveness of the Registration Statement has
been issued under the 1933 Act and no proceedings for that purpose have been
instituted or are pending or, to the knowledge of the Company, are contemplated
by the Commission, and any request on the part of the Commission for additional
information has been complied with.

Any offer that is a written communication relating to the Securities made prior
to the original filing of the Registration Statement by the Company or any
person acting on its behalf (within the meaning, for this paragraph only, of
Rule 163(c) of the 1933 Act Regulations (“Rule 163(c)”)) has been filed with the
Commission in accordance with the exemption provided by Rule 163 of the 1933 Act
Regulations (“Rule 163”) and otherwise complied with the requirements of Rule
163, including, without limitation, the legending requirement, to qualify such
offer for the exemption from Section 5(c) of the 1933 Act provided by Rule 163.

At the respective times the Registration Statement and each amendment thereto
became effective, at the date of this Agreement, at each “new effective date”
within the meaning of Rule 430B(f)(2) and at the Closing Time (and, if any
Option Securities are purchased, at each Date of Delivery), the Registration
Statement and each amendment thereto complied, comply and will comply in all
material respects with the requirements of the 1933 Act and the 1933 Act
Regulations and did not, do not and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

None of any preliminary prospectus, the Prospectus or any amendment or
supplement, to any preliminary prospectus or the Prospectus, at the date of this
Agreement, at the time such preliminary prospectus, the Prospectus or any such
amendment or supplement to any preliminary prospectus or the Prospectus was, is
or will be issued or at the Closing Time (or, if any Option Securities are
purchased, at any Date of Delivery), included, includes or will include an
untrue statement of a material fact or omitted, omits or will omit to state a
material fact necessary in order to make the

 

3



--------------------------------------------------------------------------------

statements therein, in the light of the circumstances under which they were
made, not misleading. Each preliminary prospectus and the prospectus filed as
part of the Registration Statement as originally filed or as part of any
amendment thereto, or filed pursuant to Rule 424 of the 1933 Act Regulations,
complied when so filed in all material respects with the 1933 Act Regulations
and each preliminary prospectus and the Prospectus delivered or made available
to the Underwriters for use in connection with this offering was identical to
the electronically transmitted copies thereof filed with the Commission pursuant
to EDGAR, except to the extent permitted by Regulation S-T.

At the Applicable Time, (i) the Statutory Prospectus (as defined below) at the
Applicable Time, (ii) any Issuer Free Writing Prospectus (as defined below)
issued at or prior to the Applicable Time and (iii) the information specified in
Schedule B attached hereto, all considered together (collectively, the
“Disclosure Package”), did not include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

As used in this subsection and elsewhere in this Agreement:

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 (“Rule 433”), relating to the Securities that (i) is
required to be filed with the Commission by the Company, (ii) is a “road show
that is a written communication” within the meaning of Rule 433(d)(8)(i),
whether or not required to be filed with the Commission, or (iii) is exempt from
filing pursuant to Rule 433(d)(5)(i) because it contains a description of the
Securities or of the offering thereof that does not reflect the final terms, in
each case in the form filed or required to be filed with the Commission or, if
not required to be filed, in the form retained in the Company’s records pursuant
to Rule 433(g).

“Statutory Prospectus” as of any time means the prospectus relating to the
Securities that is included in the Registration Statement immediately prior to
such time, including the documents incorporated by reference therein immediately
prior to such time and any preliminary prospectus relating to the Securities
that is deemed to be a part of and included in the Registration Statement
pursuant to Rule 430B immediately prior to such time.

The representations and warranties in this subsection shall not apply to
statements in or omissions from the Registration Statement, the Prospectus or
the Disclosure Package made in reliance upon and in conformity with information
furnished to the Company in writing by any Underwriter through the
Representative expressly for use in the Registration Statement, the Prospectus
or the Disclosure Package.

(ii) Status as a Well-Known Seasoned Issuer; Ineligible Issuer. (A) At the time
of the original filing of the Registration Statement, (B) at the time of the
most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the 1933 Act (whether such amendment was by post-effective
amendment, incorporated report filed pursuant to Section 13 or 15(d) of the 1934
Act or form of prospectus), (C) at the time the

 

4



--------------------------------------------------------------------------------

Company or any person acting on its behalf (within the meaning, for this clause
only, of Rule 163(c)) made any offer relating to the Securities in reliance on
the exemption of Rule 163 and (D) at the date hereof, the Company was and is a
“well-known seasoned issuer”, as defined in Rule 405, including not having been
and not being an “ineligible issuer”, as defined in Rule 405 (an “Ineligible
Issuer”). The Registration Statement is an “automatic shelf registration
statement,” as defined in Rule 405, and the Securities, since their registration
on the Registration Statement, have been and remain eligible for registration by
the Company on a Rule 405 “automatic shelf registration statement”. The Company
has not received from the Commission any notice pursuant to Rule 401(g)(2) of
the 1933 Act Regulations objecting to the use of the automatic shelf
registration statement form.

At the time of the original filing of the Registration Statement, at the
earliest time thereafter that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2) of the 1933 Act
Regulations) of the Securities and at the date of this Agreement, the Company
was not and is not an Ineligible Issuer without taking account of any
determination by the Commission pursuant to Rule 405 that it is not necessary
that the Company be considered an Ineligible Issuer.

(iii) Issuer Free Writing Prospectus. No Issuer Free Writing Prospectus, if any,
as of its issue date or at any time prior to the completion of the offering and
sale of the Securities, unless the Company has notified the Underwriters
pursuant to Section 3(e) hereof, included, includes or will include any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement, the Prospectus or any preliminary
prospectus, including any document incorporated by reference therein that has
not been superseded or modified. The foregoing sentence does not apply to
statements in or omissions from any such Issuer Free Writing Prospectus made in
reliance upon and in conformity with information furnished to the Company in
writing by any Underwriter through the Representative expressly for use therein.

(iv) Use of Written Communications by the Company. The Company has not made,
used, prepared, authorized, approved or referred to, and will not make, use,
prepare, approve or refer to, any “written communication” (as defined in Rule
405) in connection with the offering and sale of the Securities other than
(A) the Registration Statement, (B) any preliminary prospectus, (C) the
Prospectus, (D) any Issuer Free Writing Prospectus that has been reviewed and
consented to by the Representative pursuant to Section 3(f) hereof and attached
hereto as Schedule C or (E) any communication permitted under Rule 134 of the
1933 Act Regulations (“Rule 134”).

(v) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement, the Prospectus or any
preliminary prospectus, at the time they were or hereafter are filed with the
Commission, complied and will comply in all material respects with the
requirements of the 1934 Act and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”), and, when read together with the other
information in the Statutory Prospectus, at the time the Registration Statement
or any amendment thereto became effective, at the earlier of the time the
Prospectus was first used or the date and time of

 

5



--------------------------------------------------------------------------------

the first contract of sale of Securities, and at the Closing Time (and, if any
Option Securities are purchased, at each Date of Delivery), did not, do not and
will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(vi) Independent Accountants. The accountants that audited the Company’s
consolidated financial statements and supporting schedules included in the
Registration Statement, the Prospectus or the Disclosure Package are an
independent registered public accounting firm within the meaning of the 1933 Act
and the 1933 Act Regulations. The accountants that audited ProLiance Energy,
LLC’s consolidated financial statements and supporting schedules included as an
exhibit to the Company’s annual report on Form 10-K for the year ended
December 31, 2006 (the “ProLiance Financial Statements”) are an independent
public accounting firm within the meaning of the 1933 Act and 1933 Act
Regulations

(vii) Financial Statements. The consolidated financial statements included in
the Registration Statement, the Prospectus or the Disclosure Package, together
with the related schedules and notes, present fairly the financial position of
the Company and its consolidated subsidiaries at the dates indicated and the
statement of operations, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries for the periods specified. Such consolidated
financial statements have been prepared in conformity with generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved. The supporting schedules, if any, included in the Registration
Statement, the Prospectus or the Disclosure Package present fairly in accordance
with GAAP the information required to be stated therein. The selected financial
data and the summary financial information, if any, included in the Registration
Statement, the Prospectus or the Disclosure Package present fairly the
information shown therein and have been compiled on a basis consistent with that
of the audited consolidated financial statements included in the Registration
Statement, the Prospectus or the Disclosure Package. The Company is not required
to include any financial statements of any other entity or business, other than
ProLiance Energy, LLC, or any pro forma financial statements in the Registration
Statement, the Prospectus or the Disclosure Package under the 1933 Act or the
1933 Act Regulations or in any document required to be filed with the Commission
under the 1934 Act or the 1934 Act Regulations; the ProLiance Financial
Statements, present fairly the financial position of the Company and its
consolidated subsidiaries at the dates indicated and the balance sheet and
statements of operations and changes in members’ equity of ProLiance Energy LLC
for the periods specified and have been prepared in accordance with GAAP applied
on a consistent basis throughout the periods involved.

(viii) Capitalization. The authorized, issued and outstanding capital stock of
the Company is as set forth in the Registration Statement, the Prospectus and
the Disclosure Package (except for subsequent issuances, if any, pursuant to the
exercise of options or warrants referred to in the Registration Statement, the
Prospectus and the Disclosure Package). All of the issued and outstanding shares
of capital stock of the Company have been duly authorized and validly issued by
the Company and are fully paid and non-

 

6



--------------------------------------------------------------------------------

assessable. No holder or beneficial owner of shares of capital stock of the
Company will be subject to personal liability by reason of being such a holder
or beneficial owner. None of the outstanding shares of capital stock of the
Company were issued in violation of any preemptive or other similar rights of
any securityholder of the Company.

(ix) No Material Adverse Changes. Since the respective dates as of which
information is given in the Registration Statement, the Prospectus or the
Disclosure Package, except as otherwise stated therein, (A) there has been no
material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), (B) there have been
no transactions entered into by the Company or any of its subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its subsidiaries considered as one enterprise, and (C) except
for regular quarterly dividends on the Common Stock in amounts per share that
are consistent with past practice, there has been no dividend or distribution of
any kind declared, paid or made by the Company on any class of its capital
stock.

(x) Good Standing of the Company. The Company has been duly incorporated and is
validly existing as a corporation under the laws of the State of Indiana and has
power and authority (corporate and other) to own, lease and operate its
properties and to conduct its business as described in the Registration
Statement, the Prospectus or the Disclosure Package and to enter into and
perform its obligations under, or as contemplated under, this Agreement and the
Forward Agreement. The Company is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
be in good standing could not reasonably be expected to result in a Material
Adverse Effect.

(xi) Good Standing of Subsidiaries. Each “significant subsidiary” of the Company
(as such term is defined in Rule 1-02 of Regulation S-X (“Rule 1-02”)) (each, a
“Subsidiary” and, collectively, the “Subsidiaries”) is listed on Schedule D
attached hereto and has been duly organized and is validly existing as a
corporation in good standing, where applicable, under the laws of the
jurisdiction of its incorporation, has power and authority (corporate and other)
to own, lease and operate its properties and to conduct its business as
described in the Registration Statement, the Prospectus or the Disclosure
Package and is duly qualified as a foreign corporation to transact business and
is in good standing, where applicable, in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
be in good standing could not reasonably be expected to result in a Material
Adverse Effect. Except as otherwise disclosed in the Registration Statement, the
Prospectus and the Disclosure Package, all of the issued and outstanding shares
of capital stock of each Subsidiary have been duly authorized and validly
issued, are fully paid and non assessable and are owned by the Company, directly
or through subsidiaries, free and clear of any security interest, mortgage,
pledge, lien, encumbrance, claim or equity. None of the outstanding shares of

 

7



--------------------------------------------------------------------------------

capital stock of any Subsidiary were issued in violation of any preemptive or
other similar rights of any securityholder of such Subsidiary. The only
subsidiaries of the Company are (a) the Subsidiaries and (b) certain other
subsidiaries which, considered in the aggregate as a single subsidiary, do not
constitute a “significant subsidiary” (as defined in Rule 1-02).

(xii) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

(xiii) Authorization of Forward Agreement. The Forward Agreement has been duly
authorized, executed and delivered by the Company and constitutes a valid and
legally binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally or by general equity
principles. The Forward Agreement conforms in all material respects to the
descriptions thereof in the Registration Statement, the Prospectus and the
Disclosure Package.

(xiv) Authorization of Securities and Settlement Shares. Any Securities to be
issued and sold by the Company have been duly authorized by the Company for
issuance and sale to the Underwriters pursuant to this Agreement, and such
Securities, when issued and delivered by the Company pursuant to this Agreement
against payment of the consideration specified herein, will be validly issued,
fully paid and non-assessable and will not be issued in violation of any
preemptive or other similar rights of any securityholder of the Company. The
Settlement Shares (as defined in the Forward Agreement) have been duly
authorized by the Company for issuance and sale to the Forward Purchaser
pursuant to the Forward Agreement and, if and when issued and delivered by the
Company pursuant to the Forward Agreement against payment of the consideration
specified therein, will be validly issued, fully paid and non-assessable and
will not be issued in violation of any preemptive or other similar rights of any
securityholder of the Company. No holder or beneficial owner of Securities or
Settlement Shares will be subject to personal liability solely by being such a
holder or beneficial owner.

The issuance and sale by the Company of the Settlement Shares to the Forward
Purchaser or its affiliate in settlement of the Forward Agreement in accordance
with the terms thereof will not require registration under the 1933 Act, and the
Company will not have an obligation to deliver a prospectus in connection with
any Settlement Shares delivered to the Forward Purchaser or its affiliate by the
Company upon such Settlement, assuming that (i) the Prospectus was delivered by
the Underwriters in connection with the sales of Securities in an amount not
less than the Base Amount (as defined in the Forward Agreement and as determined
on the date of the Forward Agreement), and (ii) the Forward Purchaser or its
affiliate only delivers the Settlement Shares to close out open borrowings
created in the course of the hedging activities created by the Forward Purchaser
or its affiliate relating to its exposure under the Forward Agreement.

 

8



--------------------------------------------------------------------------------

(xv) Description of Securities and Settlement Shares. The Securities conform,
and Settlement Shares will conform, to all statements relating thereto contained
in the Registration Statement, the Prospectus and the Disclosure Package and
such description conforms to the rights set forth in the instruments defining
the same. The certificate evidencing the Securities complies, and the
certificate evidencing the Settlement Shares will comply, with all applicable
legal requirements, the requirements of the Company’s charter and by-laws and
the requirements of the New York Stock Exchange, Inc. (the “NYSE”).

(xvi) The Shareholders Rights Plan. The Shareholders Rights Agreement, dated as
of October 21, 1999, between the Company and EquiServe Trust Company, N.A., as
Rights Agent (the “Rights Agreement”), has been duly authorized, executed and
delivered by the Company and constitutes a valid and legally binding agreement,
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally or by general equity principles, and the rights under the Rights
Agreement to which holders of the Securities will be entitled have been duly
authorized and validly issued.

(xvii) Absence of Defaults and Conflicts. Neither the Company nor any of its
subsidiaries is in violation of its charter or by-laws (or other organizational
documents) or in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
deed of trust, loan or credit agreement, note, lease or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the assets, properties
or operations of the Company or any of its subsidiaries is subject
(collectively, “Agreements and Instruments”), except for such defaults that
could not reasonably be expected to result in a Material Adverse Effect. The
execution, delivery and performance of this Agreement and the Forward Agreement
and any other agreement or instrument entered into or issued, or to be entered
into or issued, in connection with the transactions contemplated hereby or
thereby and the consummation of the transactions contemplated herein and therein
and in the Registration Statement, the Prospectus or the Disclosure Package
(including the issuance and sale of the Securities, the settlement by the
Company of the Forward Agreement and the use of any proceeds from the sale of
the Securities as described therein under the caption “Use of Proceeds”) and
compliance by the Company with its obligations hereunder and thereunder have
been duly authorized by all necessary corporate action and do not and will not,
whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any assets, properties or operations of the Company
or any of its subsidiaries pursuant to, the Agreements and Instruments, nor will
such action result in any violation of the provisions of the charter or by-laws
(or other organizational documents) of the Company or any of its subsidiaries or
any applicable law, statute, rule, regulation, judgment, order, writ or decree
of any government, government instrumentality or court, domestic or foreign,
having jurisdiction over the Company or any of its subsidiaries or any of their
assets, properties or operations. As used herein, a “Repayment Event” means any
event or condition which gives the holder of any note,

 

9



--------------------------------------------------------------------------------

debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.

(xviii) Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any of its subsidiaries’ principal
suppliers, customers or contractors, which, in either case, could reasonably be
expected to result in a Material Adverse Effect.

(xix) Absence of Proceedings. Except as otherwise disclosed in the Registration
Statement, the Prospectus and the Disclosure Package, there is no action, suit,
proceeding, inquiry or investigation before or brought by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened, against or affecting the Company or any of
its subsidiaries, which (A) is required to be disclosed in the Registration
Statement or the Prospectus (other than as disclosed therein), (B) could
reasonably be expected to result in a Material Adverse Effect, or (C) could
reasonably be expected to materially and adversely affect the assets, properties
or operations thereof or the consummation of the transactions contemplated in
this Agreement or the Forward Agreement or the performance by the Company of its
obligations hereunder and thereunder. The aggregate of all pending legal or
governmental proceedings to which the Company or any of its subsidiaries is a
party or of which any of their respective assets, properties or operations is
the subject which are not described in the Registration Statement, the
Prospectus and the Disclosure Package, including ordinary routine litigation
incidental to the business, could not be reasonably expected to result in a
Material Adverse Effect.

(xx) Accuracy of Exhibits. There are no franchises, contracts or other documents
which are required to be described in the Registration Statement or the
Prospectus or to be filed as exhibits to the Registration Statement or to any
report filed with the Commission under the 1934 Act which have not been so
described and filed as required.

(xxi) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency, domestic (whether federal, state or
local) or foreign, is necessary or required for due authorization, execution or
delivery by the Company of this Agreement or the Forward Agreement or for the
performance by the Company of its obligations hereunder or thereunder, in
connection with the offering or sale of the Securities hereunder or the
consummation of the transactions contemplated by this Agreement or the Forward
Agreement, except such as have been already made, obtained or rendered or as may
be required under state securities or blue sky laws.

(xxii) Possession of Intellectual Property. The Company and its subsidiaries own
or possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know how (including trade secrets and other
unpatented

 

10



--------------------------------------------------------------------------------

and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, except where the failure to own, possess or
acquire, singly or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor any of its subsidiaries
has received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Company or any of its subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, singly or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

(xxiii) Possession of Licenses and Permits. Except as otherwise disclosed in the
Registration Statement, the Prospectus and the Disclosure Package, (a) the
Company and its subsidiaries possess such permits, licenses, approvals, consents
and other authorizations (collectively, “Governmental Licenses”) issued by the
appropriate regulatory agencies or bodies, domestic or foreign, necessary to
conduct the business now operated by them, except where the non-possession of
any such Government License could not reasonably be expected to result in a
Material Adverse Effect, (b) the Company and its subsidiaries are in compliance
with the terms and conditions of all such Governmental Licenses, except where
the failure so to comply could not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (c) all of the Governmental
Licenses are valid and in full force and effect, except when the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect could not reasonably be expected to result in a Material
Adverse Effect and (d) neither the Company nor any of its subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses which, singly or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, could reasonably be expected to
result in a Material Adverse Effect.

(xxiv) Title to Property. The Company and its subsidiaries have good and
marketable title to all real property owned by the Company and its subsidiaries
and good title to all other material properties owned by them, in each case,
free and clear of all mortgages, pledges, liens, security interests, claims,
restrictions or encumbrances of any kind, except (a) as otherwise stated in the
Registration Statement, the Prospectus and the Disclosure Package or (b) those
which do not, singly or in the aggregate, materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company or any of its subsidiaries. All of the leases and
subleases material to the business of the Company and its subsidiaries
considered as one enterprise, and under which the Company or any of its
subsidiaries holds properties described in the Registration Statement, the
Prospectus or the Disclosure Package, are in full force and effect, and neither
the Company nor any of its subsidiaries has received any notice of any material
claim of any sort that has been asserted by anyone adverse to the rights of the
Company or any of its subsidiaries under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such

 

11



--------------------------------------------------------------------------------

subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.

(xxv) Environmental Laws. Except as described in the Registration Statement, the
Prospectus and the Disclosure Package and except as could not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
(a) neither the Company nor any of its subsidiaries is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (b) the Company and its subsidiaries possess all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (c) there are no pending or,
to the Company’s knowledge, threatened administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its subsidiaries and (d) to the Company’s
knowledge, there are no events or circumstances that might reasonably be
expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or governmental body or agency,
against or affecting the Company or any of its subsidiaries relating to
Hazardous Materials or any Environmental Laws.

(xxvi) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are customary for entities engaged in similar businesses in
similar industries and as are adequate in accordance with the Company’s
reasonable business judgment to protect the Company and its subsidiaries and
their respective businesses. Neither the Company nor any of its subsidiaries has
(i) received notice from any insurer or agent of such insurer that material
capital improvements or other material expenditures are required or necessary to
be made in order to continue such insurance or (ii) any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage at reasonable cost from similar
insurers as may be necessary to continue its business.

(xxvii) No Restrictions on Subsidiaries. Except as set forth in the Registration
Statement, the Prospectus and the Disclosure Package, no subsidiary of the
Company is currently prohibited, directly or indirectly, under any agreement or
other instrument to which it is a party or is subject, from paying any dividends
to the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of

 

12



--------------------------------------------------------------------------------

such subsidiary’s properties or assets to the Company or any other subsidiary of
the Company.

(xxviii) No Stabilization. The Company has not taken, directly or indirectly
(without giving any effect to activities by the Underwriters), any action
designed to or that could reasonably be expected to cause or result in any
stabilization or manipulation of the price of the Securities.

(xxix) Registration Rights. There are no persons with registration rights or
other similar rights to have any securities registered on the Registration
Statement or otherwise registered by the Company under the 1933 Act.

(xxx) Investment Company Act. The Company is not, and upon the issuance and sale
of the Securities as herein contemplated, the application of any net proceeds
therefrom as described in the Registration Statement, the Prospectus and the
Disclosure Package and the consummation of the transactions contemplated in the
Forward Agreement will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “1940 Act”).

(xxxi) Energy Policy Act of 2005. The Company is not required under the Energy
Policy Act of 2005 or the rules and regulations promulgated thereunder to seek
approval to enter into or perform its obligations under this Agreement or the
Forward Agreement or to consummate the transactions contemplated hereunder and
thereunder.

(xxxii) Maintenance of Controls and Procedures. The Company has established and
maintains “disclosure controls and procedures” (as such term is defined in
Rules 13a-15 and 15d-15 under the 1934 Act) that (a) are designed to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s Chief Executive Officer and its
Chief Financial Officer by others within those entities, particularly during the
periods in which the filings made by the Company with the Commission which it
may make under Section 13(a), 13(c), 14 or 15(d) of the 1934 Act are being
prepared, (b) have been evaluated for effectiveness as of a date within 90 days
prior to the filing of the Company’s most recent annual report filed with the
Commission and (c) are effective to perform the functions for which they were
established. The Company’s accountants and the Audit Committee of the Board of
Directors of the Company have been advised of (x) any significant deficiencies
in the design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize, and report financial data and
(y) any fraud, whether or not material, that involved management or other
employees who have a role in the Company’s internal controls. Any material
weaknesses in internal controls have been identified for the Company’s
accountants. Since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses. Since the end of the Company’s most recent audited fiscal
year, there has been (I) no material weakness in the Company’s internal control
over financial reporting (whether or not remediated) and (II) no change in the
Company’s internal control over

 

13



--------------------------------------------------------------------------------

financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

(xxxiii) Other Controls. The Company and its consolidated subsidiaries maintain
a system of internal accounting and other controls sufficient to provide
reasonable assurances that (A) transactions are executed in accordance with
management’s general or specific authorizations, (B) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets, (C) acquisition, disposition or other use of assets is permitted only in
accordance with management’s general or specific authorization, (D) the recorded
accounting for assets is compared with existing assets at reasonable intervals
and appropriate action is taken with respect to any differences, and (E) the
Company’s Chief Executive Officer and Chief Financial Officer have made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”) and any related rules and regulations
promulgated by the Commission.

(xxxiv) Pending Proceedings and Examinations. The Registration Statement is not
the subject of a pending proceeding or examination under Section 8(d) or 8(e) of
the 1933 Act, and the Company is not the subject of a pending proceeding under
Section 8A of the 1933 Act in connection with the offering of the Securities.

(xxxv) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the 1933 Act and Section 21E of the 1934 Act)
contained in the Registration Statement, the Prospectus or the Disclosure
Package has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

(xxxvi) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical or other
market-related data included in the Registration Statement, the Prospectus or
the Disclosure Package is not based on or derived from sources that are reliable
and accurate in all material respects.

(b) Representations and Warranties by the Forward Seller. The Forward Seller
represents and warrants to the Company and each Underwriter as of the date of
this Agreement, as of the Applicable Time, as of the Closing Time, and as of
each Date of Delivery (if any), and agrees with each Underwriter, as follows:

(i) Authorization of this Agreement. This Agreement has been duly authorized,
executed and delivered by the Forward Seller and, at the Closing Time, the
Forward Seller will have full right, power and authority to sell, transfer and
deliver the Securities.

(ii) Authorization of the Forward Agreement. The Forward Agreement has been duly
authorized, executed and delivered by the Forward Purchaser and constitutes a
valid and legally binding agreement of the Forward Purchaser, enforceable
against the Forward Purchaser in accordance with its terms, except as the
enforcement thereof may

 

14



--------------------------------------------------------------------------------

be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally or by
general equity principles.

(iii) Right to Transfer. The Forward Seller will, at the Closing Time and each
Date of Delivery, if any, have the free and unqualified right to transfer the
Securities to be sold by the Forward Seller hereunder free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity of any
kind; and upon delivery of the Securities and payment of the purchase price
therefor as specified in this Agreement, assuming the Underwriters had no notice
of any adverse claim, each Underwriter will have the free and unqualified right
to transfer the Securities purchased by it from the Forward Seller free and
clear of any security interest, mortgage, pledge, lien, encumbrance, claim or
equity of any kind.

(c) Officer’s Certificates. Any certificate signed by any officer of the Company
or any of its subsidiaries delivered to the Representative or to counsel for the
Underwriters or to the Forward Seller or the Forward Purchaser shall be deemed a
representation and warranty by the Company to each Underwriter as to the matters
covered thereby on the date of such certificate.

SECTION 2. SALE AND DELIVERY TO UNDERWRITERS; CLOSING.

(a) Initial Securities. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Forward Seller (or, subject to the succeeding paragraph, the Company) agrees to
sell to each Underwriter, severally and not jointly, and each Underwriter,
severally and not jointly, agrees to purchase from the Forward Seller (or, if
applicable, the Company) at the price per share set forth in Schedule B attached
hereto, the number of Initial Securities set forth in Schedule A attached hereto
opposite the name of such Underwriter, plus any additional number of Initial
Securities which such Underwriter may become obligated to purchase pursuant to
the provisions of Section 10 hereof.

Notwithstanding the foregoing, if the Company does not meet all of the
conditions to effectiveness set forth in the Forward Agreement (other than the
condition in clause (iv) thereof) on or prior to the Closing Date, the Forward
Seller, in its sole judgment, may choose not to borrow and deliver for sale any
Securities. In addition, in the event that either (i) the Forward Seller is
unable to borrow and deliver for sale under this Agreement the number of Initial
Securities set forth in Schedule A hereto or (ii) in the sole judgment of the
Forward Seller, it is either impracticable to do so or the Forward Seller would
incur a stock loan cost of more than a rate equal to 35 basis points per annum
to do so, then the Forward Seller shall only be required to deliver for sale
hereunder the aggregate number of shares of Common Stock that it is able to, and
that it is practicable to so borrow at or below such cost. If the number of
Initial Securities that the Forward Seller is obligated to sell hereunder is
reduced pursuant to the preceding two sentences (which reduction, for the
avoidance of doubt, may be to zero), the number of Initial Securities that the
Forward Seller is obligated to sell to each Underwriter shall be reduced, pro
rata as nearly as practicable, among the Underwriters and, in lieu of the
Forward Seller, the Company shall issue and sell, and the Underwriters shall
severally purchase from the Company, a number of Initial Securities equal to the
number of Initial Securities that the Forward Seller does not deliver.

 

15



--------------------------------------------------------------------------------

If, pursuant to the foregoing, the Forward Seller does not borrow and deliver
for sale all of the Initial Securities, the Forward Seller will use its
reasonable best efforts to notify the Company and the Underwriters thereof as
promptly as practicable but in no event later than the Closing Time. Each of the
Underwriters and the Company shall have the right to postpone the Closing Time
for a period not exceeding one New York business day following such notice from
the Forward Seller in order to effect any required change in the Registration
Statement or Prospectus or in any other documents or arrangements.

(b) Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Forward Seller (or, subject to the succeeding paragraph, the Company)
hereby grants an option to the Underwriters, severally and not jointly, to
purchase all or any portion of an additional 690,000 shares of Common Stock at
the price per share set forth in Schedule D, less, if applicable, an amount per
share equal to any dividends or distributions declared by the Company and
payable on the Initial Securities but not payable on the Option Securities. The
option hereby granted will expire 30 days after the date hereof and may be
exercised in whole or in part from time to time but only between the hours of
4:15 P.M. (New York time) and 4:00 A.M. (New York time) and only for the purpose
of covering over-allotments which may be made in connection with the offering
and distribution of the Initial Securities upon notice by Merrill Lynch to the
Company and the Forward Seller setting forth the number of Option Securities as
to which the several Underwriters are then exercising the option and the time
and date of payment and delivery for such Option Securities. Any such time and
date of delivery (a “Date of Delivery”) shall be determined by Merrill Lynch,
but shall not be later than seven full business days after the exercise of said
option, nor in any event prior to the Closing Time. If the option is exercised
as to all or any portion of the Option Securities, each of the Underwriters,
acting severally and not jointly, will purchase that proportion of the total
number of Option Securities then being purchased which the number of Initial
Securities set forth in Schedule A attached hereto opposite the name of such
Underwriter bears to the total number of Initial Securities, subject in each
case to such adjustments as the Representative in its discretion shall make to
eliminate any sales or purchases of fractional shares.

Notwithstanding the foregoing, in the event that either (i) the Forward Seller
is unable to borrow and deliver for sale under this Agreement such number of
Option Securities or (ii) in the sole judgment of the Forward Seller, it is
either impracticable to do so or the Forward Seller would incur a stock loan
cost of more than a rate equal to 35 basis points per annum to do so, then the
Forward Seller shall only be required to deliver for sale hereunder the
aggregate number of Option Securities that it is able to, and that it is
practicable to so borrow at or below such cost. If the number of such Option
Securities that the Forward Seller is obligated to sell hereunder is reduced
pursuant to the preceding sentence (which reduction, for the avoidance of doubt,
may be to zero), the number of such Option Securities that the Forward Seller is
obligated to sell to each Underwriter shall be reduced, pro rata as nearly as
practicable, among the Underwriters and, in lieu of the Forward Seller, the
Company shall issue and sell, and the Underwriters shall severally purchase from
the Company, a number of Option Securities equal to the number of Option
Securities that the Forward Seller does not deliver.

If, pursuant to the foregoing, the Forward Seller does not borrow and deliver
for sale all such Option Securities, the Forward Seller will use its reasonable
best efforts to notify the

 

16



--------------------------------------------------------------------------------

Company and the Underwriters thereof as promptly as practicable but in no event
later than the applicable Date of Delivery. Each of the Underwriters and the
Company shall have the right to postpone such Date of Delivery for a period not
exceeding one New York business day following such notice from the Forward
Seller in order to effect any required change in the Registration Statement or
Prospectus or in any other documents or arrangements.

(c) Payment. Payment of the purchase price for, and delivery of certificates
for, the Initial Securities shall be made at the offices of Sidley Austin LLP,
787 Seventh Avenue, New York, New York, 10019, or at such other place as shall
be agreed upon by the Representative, the Forward Purchaser and the Company, at
9:00 A.M. (New York time) on the third (fourth, if the pricing occurs after 4:30
P.M. (New York time) on any given day) business day after the date hereof
(unless postponed in accordance with the provisions of Section 10), or such
other time not later than ten business days after such date as shall be agreed
upon by the Representative, the Forward Seller and the Company (such time and
date of payment and delivery being herein called “Closing Time”).

In addition, in the event that any or all of the Option Securities are purchased
by the Underwriters, payment of the purchase price for, and delivery for, such
Option Securities shall be made at the above mentioned offices, or at such other
place as shall be agreed upon by the Representative, the Forward Seller and the
Company, on each Date of Delivery as specified in the notice from the
Representative to the Company and the Forward Seller.

Payment shall be made to the Forward Seller (or, if applicable, the Company) by
wire transfer of immediately available funds to a bank account designated by the
Forward Seller (or, if applicable, the Company), against delivery to the
Representative for the respective accounts of the Underwriters of the Securities
to be purchased by them. It is understood that each Underwriter has authorized
the Representative, for its account, to accept delivery of, receipt for, and
make payment of the purchase price for, the Initial Securities and the Option
Securities, if any, which it has agreed to purchase. Merrill Lynch, individually
and not as representative of the Underwriters, may (but shall not be obligated
to) make payment of the purchase price for the Initial Securities or the Option
Securities, if any, to be purchased by any Underwriter whose funds have not been
received by the Closing Time or the relevant Date of Delivery, as the case may
be, but such payment shall not relieve such Underwriter from its obligations
hereunder.

(d) Denominations; Registration. The Initial Securities and the Option
Securities, if any, shall be delivered in such denominations and registered in
such names as the Representative may request in writing at least one full
business day before the Closing Time or the relevant Date of Delivery, as the
case may be. The Initial Securities and the Option Securities, if any, will be
made available for examination and packaging by the Representative in The City
of New York not later than 10:00 A.M. (New York time) on the New York business
day prior to the Closing Time or the relevant Date of Delivery, as the case may
be.

SECTION 3. Covenants of the Company. The Company covenants with each Underwriter
and the Forward Purchaser as follows:

(a) Compliance with Securities Regulations and Commission Requests. The Company,
subject to Section 3(b), will comply with the requirements of Rule 430B and will

 

17



--------------------------------------------------------------------------------

notify the Representative promptly, and confirm the notice in writing, of
(i) when any post-effective amendment to the Registration Statement or a new
registration statement relating to the Securities shall become effective, or any
preliminary prospectus, the Prospectus or any amendment or supplement to any
preliminary prospectus or the Prospectus shall have been filed with the
Commission, (ii) the receipt of any comments from the Commission, (iii) any
request by the Commission for any amendment to the Registration Statement or a
new registration statement relating to the Securities or any amendment or
supplement to any preliminary prospectus or the Prospectus or for additional
information, (iv) the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or such new registration
statement or of any order preventing or suspending the use of any preliminary
prospectus or the Prospectus, or of the suspension of the qualification of the
Securities for offering or sale in any jurisdiction, or of the initiation or
threatening of any proceedings for any of such purposes or of any examination
pursuant to Section 8(e) of the 1933 Act concerning the Registration Statement
or (v) the Company becoming the subject of a proceeding under Section 8A of the
1933 Act in connection with the offering of the Securities. The Company will
promptly effect the filings necessary pursuant to Rule 424(b) and will take such
steps as it deems necessary to ascertain promptly whether the form of prospectus
transmitted for filing under Rule 424(b) was received for filing by the
Commission and, in the event that it was not, it will promptly file such
prospectus. The Company will use its best efforts to prevent the issuance of any
stop order and, if any stop order is issued, to obtain the lifting thereof as
soon as practicable. The Company shall pay the required Commission filing fees
relating to the Securities within the time required by Rule 456(b)(1)(i) of the
1933 Act Regulations without regard to the proviso therein and otherwise in
accordance with Rules 456(b) and 457(r) of the 1933 Act Regulations (including,
if applicable, by updating the “Calculation of Registration Fee” table in
accordance with Rule 456(b)(1)(ii) either in a post-effective amendment to the
Registration Statement or on the cover page of a prospectus filed pursuant to
Rule 424(b)).

(b) Filing of Amendments. The Company will give the Representative notice of its
intention to file or prepare any amendment to the Registration Statement or a
new registration statement relating to the Securities or any amendment,
supplement or revision to either any preliminary prospectus (including the
prospectus included in the Registration Statement at the time it originally
became effective) or to the Prospectus, whether pursuant to the 1933 Act, the
1934 Act or otherwise, will furnish the Representative with copies of any such
document a reasonable amount of time prior to such proposed filing or use, as
the case may be, and will not file or use any such document to which the
Representative or counsel for the Underwriters shall reasonably object.

(c) Delivery of Registration Statements. The Company has furnished or will
deliver to the Representative and counsel for the Underwriters, without charge,
signed copies of the Registration Statement as originally filed and any new
registration statement relating to the Securities and, in each case, any
amendment thereto (including exhibits filed therewith or incorporated by
reference therein and documents incorporated or deemed to be incorporated by
reference therein) and signed copies of all consents and certificates of
experts, and will also deliver to the Representative, without charge, a
conformed copy thereof (without exhibits) for each of the Underwriters. Copies
of the Registration Statement and any new registration statement relating to the
Securities and, in each case, any amendment thereto furnished to the

 

18



--------------------------------------------------------------------------------

Underwriters will be identical to the electronically transmitted copies thereof
filed with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T.

(d) Delivery of Prospectuses. The Company has delivered to each Underwriter,
without charge, as many copies of each preliminary prospectus and any amendment
or supplement thereto as such Underwriter may reasonably request, and the
Company hereby consents to the use of such copies for purposes permitted by the
1933 Act. The Company will furnish or make available to each Underwriter,
without charge, during the period when a prospectus is required under the 1933
Act or 1934 Act to be delivered (or but for the exemption afforded by Rule 172
of the 1933 Act Regulations (“Rule 172”) would be required to be delivered) to
investors in connection with sales of the Securities, such number of copies of
the Prospectus and any amendment or supplement thereto as such Underwriter may
reasonably request. Each preliminary prospectus and the Prospectus and, in each
case, any amendment or supplement thereto furnished or made available to the
Underwriters will be identical to the electronically transmitted copies thereof
filed with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T.

(e) Continued Compliance with Securities Laws. The Company will comply with the
1933 Act, the 1933 Act Regulations, the 1934 Act and the 1934 Act Regulations so
as to permit the completion of the distribution of the Securities as
contemplated in this Agreement and in the Registration Statement, the Prospectus
and the Disclosure Package. If, at any time when a prospectus is required under
the 1933 Act or the 1934 Act to be delivered (or but for the exemption afforded
by Rule 172 would be required to be delivered) to investors in connection with
sales of the Securities, any event shall occur or condition shall exist as a
result of which it is necessary, in the opinion of counsel for the Underwriters
or for the Company, to amend the Registration Statement in order that the
Registration Statement will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading or to amend or supplement the
Prospectus or the Disclosure Package, as the case may be, in order that the
Prospectus or the Disclosure Package, as the case may be, will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made or the circumstances then prevailing, not misleading, or if
it shall be necessary, in the opinion of such counsel, at any such time to amend
the Registration Statement, amend or supplement the Prospectus or the Disclosure
Package or file a new registration statement relating to the Securities in order
to comply with law, including the requirements of the 1933 Act or the 1933 Act
Regulations, the Company will promptly notify the Representative of any such
event or condition and prepare and file with the Commission (and use its best
efforts to have any amendment to the Registration Statement or any new
registration statement containing the Prospectus to be declared effective
immediately (if it is not an automatic shelf registration statement)), subject
to Section 3(b) and 3(f) hereof, such new registration statement or amendment or
supplement, at its own expense, as may be necessary to correct such statement or
omission or to comply with law. If at any time following issuance of an Issuer
Free Writing Prospectus there occurred or occurs an event or development as a
result of which such Issuer Free Writing Prospectus conflicted or would conflict
with the information contained in the Registration Statement (or any other
registration statement relating to the Securities), the Prospectus or any
preliminary prospectus, including the documents incorporated by reference
therein, the Company will promptly notify the Representative and will promptly

 

19



--------------------------------------------------------------------------------

amend or supplement such Issuer Free Writing Prospectus, at its own expense, to
eliminate or correct such conflict.

(f) Permitted Free Writing Prospectuses. The Company represents that neither it
nor anyone acting on its behalf has made, and agrees that, unless it obtains the
prior written consent of the Representative, neither it nor anyone acting on its
behalf will make, any offer relating to the Securities that would constitute an
Issuer Free Writing Prospectus or that would otherwise constitute a free writing
prospectus required to be filed by the Company with the Commission or retained
by the Company under Rule 433; provided that the prior written consent of the
Representative shall be deemed to have been given in respect of each free
writing prospectus (as defined in Rule 405), if any, that is attached hereto as
Schedule C. Any such free writing prospectus that is consented to, or is deemed
to have been consented to, by the Representative is referred to herein as a
“Permitted Free Writing Prospectus”. The Company agrees that (i) it has treated
and will treat, as the case may be, each Permitted Free Writing Prospectus as an
Issuer Free Writing Prospectus, and (ii) it has complied and will comply, as the
case may be, with the requirements of Rules 164 and 433 of the 1933 Act
Regulations applicable to any Permitted Free Writing Prospectus, including in
respect of timely filing with the Commission, legending and record keeping. The
Underwriters agree that, unless they obtain the prior written consent of the
Company and, in the case of the Underwriters other than the Representative, the
Representative, they will not make any offer relating to the Securities that
constitutes or would constitute a free writing prospectus required to be filed
with the Commission under Rule 433. Notwithstanding the foregoing, the Company
consents to the use by any Underwriter of a free writing prospectus that (a) is
not an Issuer Free Writing Prospectus, and (b) contains only (i) information
describing the preliminary terms of the Securities or their offering,
(ii) information permitted by Rule 134 or (iii) information that describes the
final terms of the Securities or their offering and other customary information
relating thereto.

(g) Registration Statement Renewal Deadline. If immediately prior to the third
anniversary (the “Renewal Deadline”) of February 23, 2007 any of the Securities
remain unsold by the Underwriters, the Company will, prior to the Renewal
Deadline, file, if they have not already done so, a new shelf registration
statement relating to the Securities in a form satisfactory to the
Representative, and will use its best efforts to cause such registration
statement to be declared effective within 60 days after the Renewal Deadline.
The Company will take all other action necessary or appropriate to permit the
public offering and sale of the Securities to continue as contemplated in the
expired registration statement relating thereto. References herein to the
“Registration Statement” shall include such new shelf registration statement.

(h) Blue Sky Qualifications. The Company will use its best efforts, in
cooperation with the Underwriters, to qualify the Securities for offering and
sale under the applicable securities laws of such states and other jurisdictions
as the Representative may designate and to maintain such qualifications in
effect for as long as necessary to complete the distribution of the Securities;
provided, however, that the Company shall not be obligated to file any general
consent to service of process or to qualify as a foreign corporation or as a
dealer in securities in any jurisdiction in which it is not so qualified or to
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject. In each jurisdiction in which the
Securities have been so qualified, the Company will file such statements and
reports as may be required by the laws of such jurisdiction.

 

20



--------------------------------------------------------------------------------

(i) Rule 158. The Company will timely file such reports pursuant to the 1934 Act
as are necessary in order to make generally available to its securityholders as
soon as practicable an earnings statement for the purposes of, and to provide to
the Underwriters the benefits contemplated by, the last paragraph of
Section 11(a) of the 1933 Act.

(j) Use of Proceeds. The Company will use any net proceeds received by it from
the sale of the Securities in the manner specified in the Registration
Statement, the Prospectus and the Disclosure Package under “Use of Proceeds”.

(k) Listing. The Company will use its best efforts to effect the listing of the
Securities and the Settlement Shares, prior to the Closing Time, on the NYSE and
to maintain that listing.

(l) Restriction on Sale of Securities. During a period of 90 days from the date
of this Agreement, the Company will not, without the prior written consent of
the Representative, (i) directly or indirectly, offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for shares of Common Stock or file any registration
statement under the 1933 Act with respect to any of the foregoing or (ii) enter
into any swap or any other agreement or any transaction that transfers, in whole
or in part, directly or indirectly, the economic consequence of ownership of
shares of Common Stock, whether any such swap or transaction described in clause
(i) or (ii) above is to be settled by delivery of shares of Common Stock or such
other securities, in cash or otherwise. The foregoing sentence shall not apply
to (A) the Securities to be sold hereunder, (B) any shares of Common Stock
issued by the Company upon the exercise of any option or warrant outstanding on
the date hereof and referred to in the Registration Statement, the Prospectus
and the Disclosure Package, (C) any grants pursuant to the Vectren Corporation
At-Risk Compensation Plan originally adopted by the Board of Directors of the
Company on January 24, 2001, pursuant to which 5,350,000 shares of Common Stock
have been reserved for issuance and amended and restated on February 22, 2006,
(D) Settlement Shares issued by the Company pursuant to the Forward Agreement,
(E) any shares of Common Stock issued by the Company pursuant to any defined
contribution retirement savings plans that the Company maintains and that are
qualified under Sections 401(a) and 401(k) of the Internal Revenue Code of 1986,
as amended, and (F) any shares of Common Stock issued by the Company pursuant to
the Company’s dividend reinvestment plan. Notwithstanding the foregoing, if
(1) during the last 17 days of the 90-day restricted period the Company issues
an earnings release or material news or a material event relating to the Company
occurs or (2) prior to the expiration of the 90-day restricted period, the
Company announces that it will release earnings results or becomes aware that
material news or a material event will occur during the 16-day period beginning
on the last day of the 90-day restricted period, the restrictions imposed in
this clause (l) shall continue to apply until the expiration of the 18-day
period beginning on the issuance of the earnings release or the occurrence of
the material news or material event.

(m) Reporting Requirements. The Company, during the period when a prospectus is
required under the 1933 Act or the 1934 Act to be delivered (or but for the
exemption afforded by Rule 172 would be required to be delivered) to investors
in connection with sales of the

 

21



--------------------------------------------------------------------------------

Securities, will file all documents required to be filed with the Commission
pursuant to the 1934 Act within the time periods required by the 1934 Act and
the 1934 Act Regulations.

SECTION 4. Payment of Expenses.

(a) Expenses. The Company will pay all expenses incident to the performance of
its obligations under this Agreement, including (i) the preparation, printing
and filing of the Registration Statement (including financial statements and
exhibits) as originally filed and any new registration statement relating to the
Securities and, in each case, any amendment thereto, (ii) the preparation,
printing and delivery to the Underwriters of this Agreement, any Agreement among
Underwriters, the Forward Agreement and such other documents as may be required
in connection with the offering, purchase, sale, issuance or delivery of the
Securities or the Settlement Shares, (iii) the preparation, issuance and
delivery of the certificates for the Securities to the Underwriters, if
applicable, and for the Settlement Shares to be delivered under the Forward
Agreement, including any stock or other transfer taxes and any stamp or other
duties payable upon the sale, issuance or delivery of the Securities to the
Underwriters or of the Settlement Shares to be delivered under the Forward
Agreement, (iv) the fees and disbursements of the Company’s counsel, accountants
and other advisors or agents (including transfer agents and registrars), (v) the
qualification of the Securities under securities laws in accordance with the
provisions of Section 3(h) hereof, including filing fees and the reasonable fees
and disbursements of counsel for the Underwriters in connection therewith and in
connection with the preparation, printing and delivery of the Blue Sky Survey
and any supplement thereto, (vi) the printing and delivery to the Underwriters
of copies of each preliminary prospectus, the Prospectus and each Issuer Free
Writing Prospectus and any amendments or supplements thereto and any costs
associated with the electronic delivery of any of the foregoing to investors,
(vii) the fees and expenses incurred in connection with effecting and
maintaining the listing of the Securities and the Settlement Shares on the NYSE,
(viii) the costs and expenses of the Company relating to investor presentations
on any “road show” undertaken in connection with the marketing of the
Securities, including, without limitation, expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of aircraft and other transportation chartered in
connection with the road show, (ix) the fees and expenses related to the Forward
Agreement and (x) the costs and expenses (including, without limitation, any
damages or other amounts payable in connection with legal or contractual
liability) associated with the reforming of any contracts for sale of the
Securities made by the Underwriters caused by a breach of the representation
contained in Section 1(a)(i). It is understood, however, that except as provided
in this Section 4 and Section 6 the Underwriters will be responsible for all of
their own costs and expenses, including the fees of their counsel, any transfer
taxes on the Securities upon resale by them and all other expenses incurred by
them in connection with any offering of the Securities made by the Underwriters.

(b) Termination of Agreement. If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5, Section 9(a)(i)
or Section 9(a)(iii) (first clause only), the Company shall reimburse the
Underwriters for all of their out of pocket expenses reasonably incurred by the
Underwriters in connection with the preparation for the purchase, sale

 

22



--------------------------------------------------------------------------------

and delivery of the Securities pursuant to the transactions contemplated in this
Agreement, including the reasonable fees and disbursements of counsel for the
Underwriters.

SECTION 5. Conditions of Underwriters’ Obligations. The obligations of the
several Underwriters hereunder are subject to the accuracy of the
representations and warranties of the Company and the Forward Seller contained
in Section 1 hereof or in certificates of any officer of the Company or any of
its subsidiaries delivered pursuant to the provisions hereof, to the performance
by the Company of its covenants and other obligations hereunder, and to the
following further conditions:

(a) Effectiveness of Registration Statement; Filing of Prospectus; Payment;
Filing Fee. The Registration Statement has become effective and at Closing Time
no stop order suspending the effectiveness of the Registration Statement shall
have been issued under the 1933 Act or proceedings therefor initiated or
threatened by the Commission, and any request on the part of the Commission for
additional information shall have been complied with to the reasonable
satisfaction of counsel to the Underwriters. The Prospectus containing the Rule
430B Information shall have been filed with the Commission in the manner and
within the time period required by Rule 424(b) without reliance on Rule
424(b)(8) (or a post-effective amendment providing such information shall have
been filed and become effective in accordance with the requirements of Rule
430B). All material required to be filed by the Company pursuant to Rule 433(d)
shall have been filed with the Commission within the applicable time periods
presented for such filings under Rule 433. The Company shall have paid the
required Commission filing fees relating to the Securities within the time
period required by Rule 456(1)(i) of the 1933 Act Regulations without regard to
the proviso therein and otherwise in accordance with Rules 456(b) and 457(r) of
the 1933 Act Regulations and, if applicable, shall have updated the “Calculation
of Registration Fee” table in accordance with Rule 456(b)(1)(ii) either in a
post-effective amendment to the Registration Statement or on the cover page of a
prospectus filed pursuant to Rule 424(b).

(b) Opinions of Counsel for Company. At Closing Time, the Representative, the
Forward Seller and the Forward Purchaser shall have received the favorable
opinions, dated the Closing Time, of Barnes & Thornburg LLP, Indiana counsel for
the Company, Ronald E. Christian, Executive Vice President, Chief Administrative
Officer, General Counsel and Secretary of the Company and Kegler Brown Hill &
Ritter, Ohio counsel for the Company, in form and substance satisfactory to
counsel for the Underwriters and to the Forward Seller and the Forward
Purchaser, together with signed or reproduced copies of such letters for each of
the other Underwriters, to the effect set forth in Exhibits B-1, B-2 and B-3
attached hereto, respectively, and to such further effect as counsel to the
Underwriters or the Forward Seller and the Forward Purchaser may reasonably
request (including opinions of local counsel with respect to the good standing
of Vectren Energy Delivery of Ohio, Inc. and Indiana Gas Company, Inc.).

(c) Opinion of Counsel for Underwriters. At Closing Time, the Representative,
the Forward Seller and the Forward Purchaser shall have received the favorable
opinion, dated the Closing Time, of Sidley Austin LLP, counsel for the
Underwriters, in form and substance satisfactory to the Representative and to
the Forward Seller and the Forward Purchaser. In giving such opinion such
counsel may rely, as to all matters governed by the laws of jurisdictions other
than the law of the State of New York and the federal law of the United States,
upon the

 

23



--------------------------------------------------------------------------------

opinions of counsel satisfactory to the Representative. Such counsel may also
state that, insofar as such opinion involves factual matters, they have relied,
to the extent they deem proper, upon certificates of officers of the Company and
its subsidiaries, public officials and others.

(d) Officers’ Certificate. At Closing Time, there shall not have been, since the
execution of this Agreement or since the respective dates as of which
information is given in the Registration Statement, the Prospectus or the
Disclosure Package, any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, and the Representative, the Forward
Seller and the Forward Purchaser shall have received a certificate of the Chief
Executive Officer, the President or an Executive Vice President of the Company
and of the Chief Financial Officer, the Chief Accounting Officer or the
Treasurer of the Company, dated the Closing Time, to the effect that (i) there
has been no such material adverse change, (ii) the representations and
warranties of the Company contained in this Agreement are true and correct with
the same force and effect as though expressly made at and as of Closing Time,
(iii) the Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied at or prior to Closing Time, and
(iv) no stop order suspending the effectiveness of the Registration Statement
has been issued and no proceedings for that purpose have been instituted, are
pending or, to the best of such officer’s knowledge are threatened by the
Commission.

(e) Accountant’s Comfort Letter. At the time of the execution of this Agreement,
the Representative, the Forward Seller and the Forward Purchaser shall have
received from Deloitte & Touche LLP a letter, dated such date, in form and
substance satisfactory to the Representative, together with signed or reproduced
copies of such letter for each of the other Underwriters, containing statements
and information of the type ordinarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information contained in the Registration Statement, the Prospectus or
the Disclosure Package.

(f) Bring-down Comfort Letter. At Closing Time, the Representative, the Forward
Seller and the Forward Purchaser shall have received from Deloitte & Touche LLP
a letter, dated the Closing Time, to the effect that they reaffirm the
statements made in the letter furnished pursuant to Section 5(e) hereof, except
that the specified date referred therein to shall be a date not more than three
New York business days prior to the Closing Time.

(g) Approval of Listing. At Closing Time, the Securities shall be listed on the
NYSE and the Settlement Shares shall have been approved for listing on the NYSE,
subject only to official notice of issuance

(h) Lock-up Agreements. At the time of execution of this Agreement, the
Representative shall have received an agreement substantially in the form of
Exhibit C attached hereto signed by the persons listed on Schedule E attached
hereto.

(i) Conditions to Purchase of Option Securities. In the event that the
Underwriters exercise their option provided in Section 2(b) hereof to purchase
all or any portion of the Option Securities, the representations and warranties
of the Company and the Forward Seller contained herein and in the statements in
any certificates furnished by the Company or any subsidiary of

 

24



--------------------------------------------------------------------------------

the Company hereunder shall be true and correct as of each Date of Delivery and,
at the relevant Date of Delivery, the Representative, the Forward Seller and the
Forward Purchaser shall have received:

(i) Officers’ Certificate. A certificate, dated such Date of Delivery, of the
Chief Executive Officer, the President or an Executive Vice President of the
Company and of the Chief Financial Officer, the Chief Accounting Officer or the
Treasurer of the Company confirming that the certificate delivered at the
Closing Time pursuant to Section 5(d) hereof remains true and correct as of such
Date of Delivery.

(ii) Opinion of Counsel for Company. The favorable opinions of Barnes &
Thornburg LLP, Indiana counsel for the Company, and Ronald E. Christian,
Executive Vice President, Chief Administrative Officer, General Counsel and
Secretary of the Company, in form and substance satisfactory to the
Representative, the Forward Seller and the Forward Purchaser, dated such Date of
Delivery, relating to the Option Securities to be purchased on such Date of
Delivery and otherwise to the same effect as the opinion required by
Section 5(b) hereof.

(iii) Opinions of Counsel for Underwriters. The favorable opinion of Sidley
Austin LLP, counsel for the Underwriters, dated such Date of Delivery, relating
to the Option Securities to be purchased on such Date of Delivery and otherwise
to the same effect as the opinion required by Section 5(c) hereof.

(iv) Bring-down Comfort Letter. A letter from Deloitte & Touche LLP, in form and
substance satisfactory to the Representative, the Forward Seller and the Forward
Purchaser, dated such Date of Delivery, substantially in the same form and
substance as the letter furnished to the Representative pursuant to Section 5(f)
hereof, except that the “specified date” referred to therein shall be a date not
more than three New York business days prior to such Date of Delivery.

(j) Additional Documents. At Closing Time and at each Date of Delivery, counsel
for the Underwriters shall have been furnished with such documents and opinions
as they may require for the purpose of enabling them to pass upon the issuance
and sale of the Securities as herein contemplated, or in order to evidence the
accuracy of any of the representations or warranties, or the fulfillment of any
of the conditions, herein contained; and all proceedings taken by the Company
and the Forward Purchaser in connection with the issuance and sale of the
Securities and the Settlement Shares as herein contemplated shall be
satisfactory in form and substance to the Representative and counsel for the
Underwriters.

(k) Termination of Agreement. If any condition specified in this Section 5 shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Option Securities, on a Date
of Delivery which is after the Closing Time, the obligations of the several
Underwriters to purchase the relevant Option Securities, as the case may be, may
be terminated by the Representative by notice to the Company and to the Forward
Seller at any time at or prior to Closing Time or such Date of Delivery, as the
case may be, and such termination shall be without liability of any party to any
other party except as

 

25



--------------------------------------------------------------------------------

provided in Section 4 and except that Sections 1, 6, 7, 8 and 13 shall survive
any such termination and remain in full force and effect.

SECTION 6. Indemnification.

(a) Indemnification of the Underwriters, the Forward Seller and the Forward
Purchaser. The Company agrees to indemnify and hold harmless each Underwriter,
the Forward Seller, the Forward Purchaser and each person, if any, who controls
an Underwriter, the Forward Seller or the Forward Purchaser within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto), including the Rule 430B Information, or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading or arising out of any untrue
statement or alleged untrue statement of a material fact included in any
preliminary prospectus, any Issuer Free Writing Prospectus, the Disclosure
Package or the Prospectus (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 6(d) below) any such settlement is effected
with the written consent of the Company; and

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by the Representative), reasonably incurred
in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Underwriter through the Representative expressly for use in the Registration
Statement (or any amendment thereto), including the Rule 430B Information, or
any preliminary prospectus, any Issuer Free Writing Prospectus, the Disclosure
Package or the Prospectus (or any amendment or supplement thereto).

 

26



--------------------------------------------------------------------------------

(b) Indemnification of Company, Directors and Officers. Each Underwriter
severally agrees to indemnify and hold harmless the Company, its directors, each
of its officers who signed the Registration Statement, and each person, if any,
who controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act against any and all loss, liability, claim, damage
and expense described in the indemnity contained in Section 6(a) hereof, as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendment thereto), including the Rule 430B Information, or any preliminary
prospectus, any Issuer Free Writing Prospectus, the Disclosure Package or the
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with written information furnished to the Company by such Underwriter
through the Representative expressly for use therein.

(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 6(a) hereof,
counsel to the indemnified parties shall be selected by the Representative, and,
in the case of parties indemnified pursuant to Section 6(b) hereof, counsel to
the indemnified parties shall be selected by the Company. An indemnifying party
may participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party. In
no event shall the indemnifying parties be liable for fees and expenses of more
than one counsel (in addition to any local counsel) separate from their own
counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 6 or
Section 7 hereof (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

(d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 6(a) (ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

 

27



--------------------------------------------------------------------------------

SECTION 7. Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Underwriters, the Forward Seller and the Forward Purchaser, on the
other hand, from the offering of the Securities pursuant to this Agreement or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) above but also the relative fault of the
Company, on the one hand, and of the Underwriters, the Forward Seller and the
Forward Purchaser, on the other hand, in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

The relative benefits received by the Company, on the one hand, and the
Underwriters, the Forward Purchaser and the Forward Seller, on the other hand,
in connection with the offering of the Securities pursuant to this Agreement
shall be deemed to be in the same respective proportions as (i) the total net
proceeds from the offering of the Securities pursuant to this Agreement (before
deducting expenses) received by the Company (which shall be deemed to include
the proceeds that would be received by the Company upon physical settlement of
the Forward Agreement assuming a Forward Price (as such term is defined in the
Forward Agreement) equal to the purchase price per share payable by the
Underwriters pursuant to this Agreement for the Securities) and (ii) the
proceeds received by the Underwriters from the sale of the Securities less the
purchase price payable by the Underwriters pursuant to this Agreement in respect
of the Securities.

The relative fault of the Company, on the one hand, and the Underwriters, the
Forward Seller and the Forward Purchaser, on the other hand, shall be determined
by reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company or by the Underwriters, the
Forward Seller and the Forward Purchaser and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

The Company on the one hand and the Underwriters and the Forward Seller, on the
other hand, agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Underwriters were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to above in this Section 7. The aggregate amount of losses,
liabilities, claims, damages and expenses incurred by an indemnified party and
referred to above in this Section 7 shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue or alleged untrue statement or
omission or alleged omission.

 

28



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 7, no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten by it and distributed to the public
were offered to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 7, the Forward Seller, the Forward Purchaser and
each person, if any, who controls an Underwriter, the Forward Seller or the
Forward Purchaser within the meaning of Section 15 of the 1933 Act or Section 20
of the 1934 Act shall have the same rights to contribution as such Underwriter,
and each director of the Company, each officer of the Company who signed the
Registration Statement, and each person, if any, who controls the Company within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall
have the same rights to contribution as the Company.

The Underwriters’ respective obligations to contribute pursuant to this
Section 7 are several in proportion to the number of Initial Securities set
forth opposite their respective names in Schedule A attached hereto and not
joint.

SECTION 8. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement, or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect, regardless
of (i) any investigation made by or on behalf of any Underwriter or controlling
person, or by or on behalf of the Company and (ii) delivery of and payment for
the Securities.

SECTION 9. Termination of Agreement.

(a) Termination; General. The Representative may terminate this Agreement, by
notice to the Company and the Forward Seller, at any time at or prior to the
Closing Time, if (i) there has been, since the execution of this Agreement or
since the respective dates as of which information is given in the Registration
Statement, the Prospectus or the Disclosure Package, any material adverse change
in the condition, financial or otherwise, or in the earnings, business affairs
or business prospects of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business, or
(ii) there has occurred any material adverse change in the financial markets in
the United States or the international financial markets, or any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Representative, impracticable or
inadvisable to market the Securities or to enforce contracts for the sale of the
Securities, or (iii) trading in any securities of the Company, Vectren Utility
Holdings, Inc., Indiana Gas Company, Inc., Southern Indiana Gas and Electric
Company or Vectren Energy Delivery of Ohio, Inc. has been suspended or
materially limited by the Commission or a national securities exchange, or if
trading generally on the American Stock

 

29



--------------------------------------------------------------------------------

Exchange or the NYSE or in the Nasdaq National Market has been suspended or
materially limited, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by either of said exchanges or by
such system or by order of the Commission, the NASD or any other governmental
authority, or (iv) there has occurred a material disruption in commercial
banking or securities settlement or clearance services in the United States, or
(v) a banking moratorium has been declared by either Federal or New York
authorities.

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 1, 6, 7, 8 and
13 shall survive such termination and remain in full force and effect.

SECTION 10. Default by One or More of the Underwriters. If one or more of the
Underwriters shall fail at Closing Time or a Date of Delivery to purchase the
Securities which it or they are obligated to purchase under this Agreement (the
“Defaulted Securities”), the Representative shall have the right, within 24
hours thereafter, to make arrangements for one or more of the non-defaulting
Underwriters, or any other underwriters, to purchase all, but not less than all,
of the Defaulted Securities in such amounts as may be agreed upon and upon the
terms herein set forth; if, however, the Representative shall not have completed
such arrangements within such 24 hour period, then:

(a) if the number of Defaulted Securities does not exceed 10% of the number of
Securities to be purchased on such date, each of the non-defaulting Underwriters
shall be obligated, severally and not jointly, to purchase the full amount
thereof in the proportions that their respective underwriting obligations
hereunder bear to the underwriting obligations of all non-defaulting
Underwriters, or

(b) if the number of Defaulted Securities exceeds 10% of the number of
Securities to be purchased on such date, this Agreement or, with respect to any
Date of Delivery which occurs after the Closing Time, the obligation of the
Underwriters to purchase and of the Company to sell the Option Securities to be
purchased and sold on such Date of Delivery shall terminate without liability on
the part of any non-defaulting Underwriter.

No action taken pursuant to this Section shall relieve any defaulting
Underwriter from liability in respect of its default.

In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a termination of the obligation of the Underwriters to
purchase and the Forward Seller (or, if applicable, the Company) to sell the
relevant Option Securities, as the case may be, either the Representative or the
Company shall have the right to postpone Closing Time or the relevant Date of
Delivery, as the case may be, for a period not exceeding seven days in order to
effect any required changes in the Registration Statement or Prospectus or in
any other documents or arrangements. As used herein, the term “Underwriter”
includes any person substituted for an Underwriter under this Section 10.

 

30



--------------------------------------------------------------------------------

SECTION 11. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Underwriters shall be
directed to the Representative at J.P. Morgan Securities Inc., 277 Park Avenue,
9th Floor, New York, New York 10172, attention of Equity Syndicate Desk; notices
to the Forward Purchaser shall be directed to it at J.P. Morgan Securities Inc.,
277 Park Avenue, 9th Floor, New York, New York 10172, attention of Equity
Syndicate Desk; and notices to the Company shall be directed to it at One
Vectren Square, Evansville, Indiana 47708, attention of Jerome A. Benkert, Jr.

SECTION 12. Parties. This Agreement shall each inure to the benefit of and be
binding upon each of the Underwriters, the Forward Seller, the Forward Purchaser
and the Company and their respective successors. Nothing expressed or mentioned
in this Agreement is intended or shall be construed to give any person, firm or
corporation, other than the Underwriters, the Forward Seller and the Forward
Purchaser and the Company and their respective successors and the controlling
persons and officers and directors referred to in Sections 6 and 7 and their
heirs and legal representatives, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision herein contained. This
Agreement and all conditions and provisions hereof are intended to be for the
sole and exclusive benefit of the Underwriters, the Forward Seller, the Forward
Purchaser and the Company and their respective successors, and said controlling
persons and officers and directors and their heirs and legal representatives,
and for the benefit of no other person, firm or corporation. No purchaser of
Securities from any Underwriter shall be deemed to be a successor by reason
merely of such purchase.

SECTION 13. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 14. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

SECTION 15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

SECTION 16. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) among the Company, the Forward Seller,
the Forward Purchaser and the Underwriters, or any of them, with respect to the
subject matter thereof.

SECTION 17. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (a) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the initial public offering price of
the Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the several
Underwriters, on the other hand, (b) in connection with the offering
contemplated hereby and the process leading to such transaction, each
Underwriter is and has been acting solely as a principal and is not the agent or
fiduciary of the Company or its stockholders, creditors, employees or any other
party, (c) no Underwriter has assumed or will assume an

 

31



--------------------------------------------------------------------------------

advisory or fiduciary responsibility in favor of the Company with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether such Underwriter has advised or is currently advising the Company on
other matters) and no Underwriter has any obligation to the Company with respect
to the offering contemplated hereby except the obligations expressly set forth
in this Agreement, (d) the Underwriters and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company, and (e) the Underwriters have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company has consulted its own legal, accounting, regulatory and
tax advisors to the extent it deemed appropriate.

SECTION 18. Effect of Headings. The Section headings herein and the Table of
Contents are for convenience only and shall not affect the construction hereof.

 

32



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Underwriters, the Forward Seller and the Company in accordance with its
terms.

 

Very truly yours, VECTREN CORPORATION By:  

/s/ Robert L. Goocher

Name:   Robert L. Goocher Title:   Vice President and Treasurer

J.P. MORGAN SECURITIES INC., as agent for

one of its affiliates, as Forward Seller

By:  

/s/ Yaw Asamoah-Duodu

  Authorized Signatory

CONFIRMED AND ACCEPTED,

as of the date first above written:

J.P. MORGAN SECURITIES INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH

   INCORPORATED

For themselves and as Representative of the other Underwriters named in Schedule
A attached hereto.

 

By:   J.P. Morgan Securities Inc. By:  

/s/ Yaw Asamoah-Duodu

  Authorized Signatory By:  

Merrill Lynch, Pierce Fenner & Smith

            Incorporated

By:  

/s/ Karl F. Schlopy

  Authorized Signatory

 

33



--------------------------------------------------------------------------------

SCHEDULE A

 

Name of Underwriter

   Number of
Initial Securities

J.P. Morgan Securities Inc.

   1,610,000

Merrill Lynch, Pierce, Fenner & Smith

  

 Incorporated

   1,610,000

Robert W. Baird & Co. Incorporated

   345,000

A.G. Edwards & Sons, Inc.

   345,000

Edward D. Jones & Co., L.P.

   345,000

Wachovia Capital Markets, LLC

   345,000         4,600,000     

 

Sch A - 1



--------------------------------------------------------------------------------

SCHEDULE B

Pricing Script

Price per share to the public: $28.33

 

Sch B - 1



--------------------------------------------------------------------------------

SCHEDULE C

List of Issuer Free Writing Prospectuses

NONE

 

Sch C - 1



--------------------------------------------------------------------------------

SCHEDULE D

List of Subsidiaries

Indiana Gas Company, Inc.

Southern Indiana Gas and Electric Company

Vectren Energy Delivery of Ohio, Inc.

Vectren Energy Marketing & Services, Inc.

 

Sch D - 1



--------------------------------------------------------------------------------

SCHEDULE E

List of Persons and Entities

Subject to Lock-up

Jerome A. Benkert, Jr.

Carl L. Chapman

Ronald E. Christian

William S. Doty

John M. Dunn

Niel C. Ellerbrook

John D. Engelbrecht

Anton H. George

Martin C. Jischke

Robert L. Koch II

William G. Mays

J. Timothy McGinley

Richard P. Rechter

R. Daniel Sadlier

Richard W. Shymanski

Michael L. Smith

Jean L. Wojtowicz

 

Sch E - 1



--------------------------------------------------------------------------------

Exhibit A

[FORWARD AGREEMENT ]

 

A - 1



--------------------------------------------------------------------------------

Exhibit B-1

FORM OF OPINION OF COMPANY’S COUNSEL

TO BE DELIVERED PURSUANT TO

SECTION 5(b)

(a) The Company has been duly incorporated and is validly existing as a
corporation under the laws of the State of Indiana.

(b) The Company has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Registration
Statement, the Prospectus, or the Disclosure Package, and to enter into and
perform its obligations under, or as contemplated under, the Purchase Agreement
and the Forward Agreement.

(c) The Company is duly qualified as a foreign corporation to transact business
and is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to so qualify or be in good
standing would not result in a Material Adverse Affect.

(d) The Securities, if any, issued and sold by the Company in lieu of shares to
be borrowed and sold by the Forward Seller (the “Initial Issuer Shares”), have
been duly authorized by the Company for issuance and sale pursuant to the
Purchase Agreement, and when issued and delivered by the Company pursuant to the
Purchase Agreement against payment of the consideration therefor as specified
therein, will be validly issued, fully paid and non-assessable and will not be
issued in violation of any preemptive or other similar rights of any
securityholder of the Company; and the Initial Issuer Shares conform to the
description thereof contained in the Prospectus.

(e) The Shareholders Rights Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and legally binding agreement,
enforceable against the Company in accordance with its terms, subject, as to
enforceability, to bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles; the Rights under the Shareholders Rights Plan to which
holders of the Securities will be entitled have been duly authorized and will be
validly issued; and the Rights conform to the description thereof contained in
the Prospectus.

(f) Each Subsidiary (with the exception of Vectren Energy Delivery of Ohio,
Inc.) has been duly incorporated and is validly existing as a corporation in
good standing, under the laws of the jurisdiction of its incorporation, has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Registration Statement, the Prospectus
or the Disclosure Package and is duly qualified as a foreign corporation to
transact business and is in good standing, in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
be in good standing would not result in a Material Adverse Effect.

 

B-2- 1



--------------------------------------------------------------------------------

(g) Except as otherwise disclosed in the Registration Statement, the Prospectus
and the Disclosure Package, all of the issued and outstanding shares of capital
stock of each Subsidiary (with the exception of Vectren Energy Delivery of Ohio,
Inc.) have been duly authorized and validly issued, are fully paid and
non-assessable and, to the best of our knowledge, are owned by the Company,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or equity and none of the outstanding
shares of capital stock of any Subsidiary (with the exception of Vectren Energy
Delivery of Ohio, Inc.) were issued in violation of any preemptive or other
similar rights of any securityholder of such Subsidiary.

(h) The Purchase Agreement has been duly authorized, executed and delivered by
the Company.

(i) The Forward Agreement has been duly authorized, executed and delivered by
the Company and constitutes a valid and legally binding agreement, enforceable
against the Company in accordance with its terms.

(j) The Registration Statement has been become effective under the 1933 Act; any
required filing of each prospectus relating to the Securities (including the
Prospectus) pursuant to Rule 424(b) has been made in the manner and within the
time period required by Rule 424(b) (without reference to Rule 424(b)(8)); any
required filing of each Issuer Free Writing Prospectus pursuant to Rule 433 has
been made in the manner and within the time period required by Rule 433(d); and,
to the best of our knowledge, no stop order suspending the effectiveness of the
Registration Statement has been issued under the 1933 Act and no proceedings for
that purpose have been instituted or are pending or threatened by the
Commission.

(k) The Registration Statement, including without limitation the Rule 430B
Information, the Prospectus, excluding the documents incorporated by reference
therein, and each amendment or supplement to the Registration Statement and the
Prospectus, excluding the documents incorporated by reference therein, as of
their respective effective or issue dates (including without limitation each
deemed effective date with respect to the Underwriters pursuant to Rule
430B(f)(2) of the 1933 Act Regulations), other than the financial statements and
related notes and supporting schedules and financial data included therein or
omitted therefrom, as to which we need express no opinion, complied as to form
in all material respects with the requirements of the 1933 Act and the 1933 Act
Regulations.

(l) The documents incorporated by reference in the Registration Statement, the
Prospectus, or the Disclosure Package (other than the financial statements and
related notes and supporting schedules and financial data included therein or
omitted therefrom, as to which we express no opinion), when they were filed with
the Commission, complied as to form in all material respects with the
requirements of the 1934 Act and the rules and regulations of the Commission
thereunder.

(m) To the best of our knowledge, except as otherwise disclosed in the
Registration Statement, the Prospectus, and the Disclosure Package, there is not
pending or threatened any action, suit, proceeding, inquiry or investigation, to
which the Company or any of its subsidiaries is a party, or to which the assets,
properties or operations of the Company or any of its

 

B-1- 2



--------------------------------------------------------------------------------

subsidiaries is subject, before or brought by any court or governmental agency
or body, domestic or foreign, which could reasonably be expected to result in a
Material Adverse Effect, or which could reasonably be expected to materially and
adversely affect the assets, properties or operations thereof or the
consummation of the transactions contemplated under the Purchase Agreement and
the Forward Agreement or the performance by the Company of its obligations
thereunder.

(n) The information in the Prospectus under “Description of Stock” and in the
Registration Statement under Item 15, to the extent that it constitutes matters
of law, summaries of legal matters, the Company’s charter and by-laws or legal
proceedings, or legal conclusions, has been reviewed by us and is correct in all
material respects.

(o) All descriptions in the Registration Statement, the Prospectus, or the
Disclosure Package of contracts and other documents to which the Company or any
of its subsidiaries are a party are accurate in all material respects.

(p) To the best of our knowledge, neither the Company nor any of its
subsidiaries (with the exception of Vectren Energy Delivery of Ohio, Inc.) is in
violation of its charter or by-laws. Based solely on inquiries we have made of
the Company’s Executive Vice President/Chief Financial Officer, Executive Vice
President/General Counsel/Secretary, Vice President/Treasurer and Vice
President/Controller, and on the officer’s certificate attached hereto as
Exhibit 1, no default by the Company or any of its subsidiaries (with the
exception of Vectren Energy Delivery of Ohio, Inc.) exists in the due
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument that is described or
referred to in the Registration Statement, the Prospectus or the Disclosure
Package, or filed or incorporated by reference as an exhibit to the Registration
Statement or any document filed with the Commission under the 1934 Act, except
for such defaults that could not reasonably be expected to result in a Material
Adverse Effect.

(q) The execution, delivery and performance of the Purchase Agreement and the
Forward Agreement, in connection with the transactions contemplated in the
Purchase Agreement, the Forward Agreement, the Registration Statement, the
Prospectus or the Disclosure Package (including the issuance and sale of the
Securities, the settlement by the Company of the Forward Agreement and the use
of any proceeds from the sale of the Securities as described in the Prospectus
under the caption “Use of Proceeds”) and compliance by the Company with its
obligations under the Purchase Agreement and the Forward Agreement have been
duly authorized by all necessary corporate action and do not and will not,
whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, or default or Repayment Event under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
assets, properties or operations of the Company or any of its subsidiaries
pursuant to, any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or any other agreement or instrument, known to us, to
which the Company or any of its subsidiaries is a party or by which it or any of
them may be bound, or to which any of the assets, properties or operations of
the Company or any of its subsidiaries is subject, nor will such action result
in any violation of the provisions of the charter or by-laws (or other
organizational documents) of the Company or any of its subsidiaries or any
applicable law, statute, rule,

 

B-1- 3



--------------------------------------------------------------------------------

regulation, judgment, order, writ or decree, known to us, of any government,
government instrumentality or court, domestic or foreign, having jurisdiction
over the Company or any of its subsidiaries or any of their assets, properties
or operations.

(r) The Company is not, and in the event that all of the Securities issued and
sold pursuant to the Purchase Agreement were Initial Issuer Shares, upon the
application of any net proceeds therefrom as described in the Registration
Statement, the Prospectus and the Disclosure Package and the consummation of the
transactions contemplated in the Forward Agreement would not be, an “investment
company” within the meaning of the Investment Company Act of 1940.

(s) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any court or governmental authority or
agency, domestic (whether federal, state or local) or foreign, is necessary or
required for due authorization, execution or delivery by the Company of the
Purchase Agreement or the Forward Agreement or for the performance by the
Company of its obligations thereunder, in connection with the offering or sale
of the Securities under the Purchase Agreement or the consummation of the
transactions contemplated by the Purchase Agreement or the Forward Agreement,
except such as have been already made, obtained or rendered or as may be
required under state securities or blue sky laws.

(t) Further, although we are not passing upon and do not assume any
responsibility for, the accuracy and completeness of the statements (except as
covered by (xi), (xii), (xiv) and (xv)) contained in the Registration Statement,
Prospectus or the Disclosure Package, or any amendment or supplement thereto, we
advise you, on the basis of the discussions and inquiries concerning various
legal and related subjects and reviews of and reports on certain corporate
records, documents and proceedings and conferences with representatives of the
Company at which certain portions of the Registration Statement, the Prospectus
and the Disclosure Package were discussed, no facts have come to our attention
that would lead us to believe that (1) the Registration Statement (including any
Rule 462(b) Registration Statement) or any post-effective amendment thereto
(other than the financial statements and supporting schedules and other
financial data included therein or omitted therefrom as to which we express no
opinion), at the time such Registration Statement (including any Rule 462(b)
Registration Statement) or any post-effective amendment thereto (including the
filing of the Company’s Annual Report on Form 10-K with the Commission) became
effective, at each new effective date with respect to the Underwriters pursuant
to Rule 430B(f)(2) of the 1933 Act Regulations, contained an untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; (2) that the
Prospectus or any amendment or supplement thereto (except for the financial
statements and supporting schedules and other financial data included therein or
omitted therefrom, as to which we express no opinion), at the time the
Prospectus was issued, at the time any such amended or supplemented Prospectus
was issued or at the date hereof, included or includes an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; or (3) the Disclosure Package (except for financial
statements and supporting schedules and other financial data included therein or
omitted therefrom, as to which we express no opinion), at the Applicable Time,
included an untrue statement of material fact or omitted to state a material
fact necessary

 

B-1- 4



--------------------------------------------------------------------------------

in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

B-1- 5



--------------------------------------------------------------------------------

Exhibit B-2

FORM OF OPINION OF COMPANY’S GENERAL COUNSEL

TO BE DELIVERED PURSUANT TO

SECTION 5(b)

1. The information in the Company’s annual report on Form 10-K, filed
February 16, 2007, in Item 3, under the caption “Legal Proceedings”, and in the
Prospectus, to the extent that it constitutes matters of law, summaries of legal
matters or the Company’s charter, bylaws or legal proceedings, or legal
conclusions, has been reviewed by me and is correct in all material respects.

2. To the best of my knowledge, neither the Company nor any subsidiary is in
violation of its charter or by-laws and no default by the Company or any
subsidiary exists in the due performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
loan agreement, note, lease or other agreement or instrument that is described
or referred to in the Registration Statement, the Prospectus or the Disclosure
Package or filed or incorporated by reference as an exhibit to the Registration
Statement, except for defaults which individually or in the aggregate would not
have a Material Adverse Effect.

3. To the best of my knowledge, there are no franchises, contracts, indentures,
mortgages, loan agreements, notes, leases or other instruments required to be
described or referred to in the Registration Statement, the Prospectus or the
Disclosure Package or to be filed as exhibits thereto other than those described
or referred to therein or filed or incorporated by reference as exhibits
thereto, and the descriptions thereof or references thereto are correct in all
material respects.

4. To the best of my knowledge, there are no statutes or regulations that are
required to be disclosed in the Registration Statement, the Prospectus or the
Disclosure Package that are not described as required.

 

B-2-1



--------------------------------------------------------------------------------

Exhibit B-3

FORM OF OPINION OF COMPANY’S OHIO COUNSEL

TO BE DELIVERED PURSUANT TO

SECTION 5(b)

 

  1. The Company has been duly incorporated, is validly existing, and is in good
standing as a corporation under the laws of the State of Ohio and has corporate
power and authority to own, to lease, and to operate its properties and to
conduct its business as described in the Registration Statement, the Prospectus,
and the Disclosure Package.

 

  2. Except as otherwise disclosed in the Registration Statement, (a) all of the
issued and outstanding shares of the Company have been duly authorized and
validly issued, are fully paid and nonassessable, and, to the best of our
knowledge, are owned by Vectren, directly or through subsidiaries, free and
clear of any security interest, mortgage, pledge, lien, encumbrance, claim, or
equity; and (b) none of the outstanding shares of the Company was issued in
violation of the preemptive or similar rights of any securityholder of the
Company.

 

B-3-1



--------------------------------------------------------------------------------

Exhibit C

FORM OF LOCK-UP FROM DIRECTORS, OFFICERS OR OTHER STOCKHOLDERS

PURSUANT TO SECTION 5(i)

J.P. Morgan Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith

         Incorporated

as Representatives of the several Underwriters

c/o Merrill Lynch, Pierce, Fenner & Smith

  Incorporated

4 World Financial Center

New York, New York 10080

Re: Proposed Public Offering by Vectren Corporation

Dear Sirs:

The undersigned, a [director] [executive officer] [5% stockholder] of Vectren
Corporation, an Indiana corporation (the “Company”), understands that J.P.
Morgan Securities Inc. and Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as representatives of the several underwriters (in such
capacity, collectively, the “Representative”), propose to enter into a Purchase
Agreement (the “Purchase Agreement”) with the Company and [NAME] providing for
the public offering of shares (the “Securities”) of the Company’s common stock,
no par value per share (the “Common Stock”). In recognition of the benefit that
such an offering will confer upon the undersigned as a [director] [executive
officer] [5% stockholder] of the Company, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned agrees with each underwriter that, during a period of 90 days from
the date of the Purchase Agreement, the undersigned will not, without the prior
written consent of the Representative, directly or indirectly, (i) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, or otherwise dispose of or transfer any shares of the Company’s
Common Stock or any securities convertible into or exchangeable or exercisable
for Common Stock, whether now owned or hereafter acquired by the undersigned or
with respect to which the undersigned has or hereafter acquires the power of
disposition, or file any registration statement under the Securities Act of
1933, as amended, with respect to any of the foregoing (collectively, the
“Lock-Up Securities”) or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Securities, whether any such
swap or transaction is to be settled by delivery of Common Stock or other
securities, in cash or otherwise. The foregoing sentence shall not apply to any
sale, transfer or other disposition of shares of Common Stock by the undersigned
pursuant to any contract, instruction or plan intended to comply with an
existing Rule 10b5-1 plan promulgated under the Securities Exchange Act of 1934.

Notwithstanding the foregoing, if:

 

C - 1



--------------------------------------------------------------------------------

(1) during the last 17 days of the 90-day lock-up period, the Company issues an
earnings release or material news or a material event relating to the Company
occurs; or

(2) prior to the expiration of the 90-day lock-up period, the Company announces
that it will release earnings results or becomes aware that material news or a
material event will occur during the 16-day period beginning on the last day of
the 90-day lock-up period;

then the restrictions imposed by this lock-up agreement shall continue to apply
until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event, as
applicable, unless the Representative waives, in writing, such extension.

The undersigned hereby acknowledges and agrees that written notice of any
extension of the 90-day lock-up period pursuant to the previous paragraph will
be delivered by the Representative to the Company (in accordance with Section 11
of the Purchase Agreement) and that any such notice properly delivered will be
deemed to have been given to, and received by, the undersigned. The undersigned
further agrees that, prior to engaging in any transaction or taking any other
action that is subject to the terms of this lock-up agreement during the period
from the date of this lock-up agreement to and including the 34th day following
the expiration of the initial 90-day lock-up period, it will give notice thereof
to the Company and will not consummate such transaction or take any such action
unless it has received written confirmation from the Company that the 90-day
lock-up period (as may have been extended pursuant to the previous paragraph)
has expired.

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

 

C - 2